Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on August 27, 2021 in response to the Office action on May 27, 2021 is acknowledged. Claim 1 was amended. Claims 1, 2, 4, 6, 8, 10-12, 15, 16, 18-20, 22, 25, 27, 28, 30, 31, 41, 43-45, 47, 49-51, 53- 59, 64-68, 70, 71, 74, 75, and 100 are pending, with claims 51, 57-59, 66-68, and 100 withdrawn from consideration.
Claim Rejections - 35 USC § 102/103
Rejection of Claims 1-2, 4, 6, 8, 10-12, 15, 16, 51 and 100 are rejected under 35 U.S.C. 102(a) as anticipated by Pham et al. (PNAS, 2010, Vol. 107, p. 12198-12203) as evidenced by Hong et al. (International Journal of Nanomedicine, 2013, p. 2433-2441) is withdrawn in view of Applicant’s amendment.
Rejection of Claims 1-2, 4, 6, 8, 10-12, 15-16, 25, 27-28, 47, 49-50, 53-56, 64-65, 70-71, and 74-75 are rejected under 35 U.S.C. 103(a) as being obvious over Pham et al. (PNAS, 2010, Vol. 107, p. 12198-12203) as evidenced by Hong et al. (International Journal of Nanomedicine, 2013, p. 2433-2441) and further in view of Straten (US Patent 7,892,559), Sato et al. (US Patent 7,601,801) and Mansour et al. (US Application Publication 20100209452) is withdrawn in view of Applicant’s amendment.
 is withdrawn in view of Applicant’s amendment.1-2, 4, 6, 8, 10-12, 15, 18-20, 22, 27-28, 30-31, 41, 43-45, 47, 49-50, 53-56, 64-65, 
Rejection of Claims 30-31, 41, and 43-45 are rejected under 35 U.S.C. 103(a) as being obvious over Pham et al. (PNAS, 2010, Vol. 107, p. 12198-12203) as evidenced by Hong et al. (International Journal of Nanomedicine, 2013, p. 2433-2441) in view of Straten (US Patent 7,892,559) and Sato et al. (US Patent 7,601,801) as applied to claim 1 and further in view of Davidsen et al. (US Patent 7,749,520) is withdrawn in view of Applicant’s amendment.

New Rejections necessitated by Applicant’s amendment

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8, 10-12, 15-16, 25, 27-28, 47, 49-50, 53-56, 64-65, 70-71, and 74-75 are rejected under 35 U.S.C. 103(a) as being obvious over Zimmerman (US Patent US10,238,747) in view of Straten (US Patent 7,892,559), Sato et al. (US Patent 7,601,801) and Mansour et al. (US Application Publication 20100209452).
Zimmerman teaches a method of potentiating an immune response to antigen comprising administering influenza antigen in a depot-forming adjuvant such as a ISA51 VG oil adjuvant and comprising subsequently administering (booster) an antigen without the depot forming adjuvant (see column 1, lines 22-40, column 14, lines 45-62, Examples 1-2 and Figure 2). 
Zimmerman does not teach present SEQ ID NO: 2, 55, 58, 59 and 60.
Straten teaches MHC class I restricted epitopes of survivin identical with present SEQ ID NO: 2, 55, 58, 59 and 60 (see SEQ ID NO: 5, 36, 58, 14 and 18, respectively, in Straten). 
Present SEQ ID NO: 2 and Straten’s SEQ ID NO: 5
  Query Match             100.0%;  Score 43;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LMLGEFLKL 9
              |||||||||
Db          1 LMLGEFLKL 9



Present SEQ ID NO: 55 and Straten’s SEQ ID NO: 36

  Query Match             100.0%;  Score 46;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  


Qy          1 FTELTLGEF 9
              |||||||||
Db          1 FTELTLGEF 9


Present SEQ ID NO: 58 and Straten’s SEQ ID NO: 58

  Query Match             100.0%;  Score 58;  DB 4;  Length 10;
  Best Local Similarity   100.0%;  
  Matches   10;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RISTFKNWPK 10
              ||||||||||
Db          1 RISTFKNWPK 10


Present SEQ ID NO: 59 and Straten’s SEQ ID NO: 14
  Query Match             100.0%;  Score 54;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 STFKNWPFL 9
              |||||||||
Db          1 STFKNWPFL 9



Present SEQ ID NO: 60 and Straten’s SEQ ID NO: 18
  Query Match             100.0%;  Score 55;  DB 4;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LPPAWQPFL 9
              |||||||||
Db          1 LPPAWQPFL 9

Straten teaches that the survivin 96-104 peptide identical with present SEQ ID NO: 2 together with other peptides were tested for their capacity to elicit a CTL immune response using the ELISPOT assay (see Examples 1-4, columns 15 and 16). Straten teaches that MHC Class I 
Zimmerman and Straten do not teach helper epitope of present SEQ ID NO: 61.
            Sato teaches method of inducing anti-cancer immune response comprising administering tetanus toxin helper peptide identical with present SEQ ID NO: 61 and another cancer antigen peptide (see SEQ ID NO: 62 in Sato).
Present SEQ ID NO: 61 and Sato’s SEQ ID NO: 62


  Query Match             100.0%;  Score 78;  DB 4;  Length 16;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AQYIKANSKFIGITEL 16
              ||||||||||||||||
Db          1 AQYIKANSKFIGITEL 16

Zimmerman, Straten and Monsour do not teach PolyI:C, DOPC or Montanide ISA 51VG.
Monsour teaches a composition comprising: an antigen; an amphipathic compound; and a hydrophobic carrier; wherein the composition is substantially free of water and comprises PolyI:C, DOPC or Montanide ISA 51VG (see paragraphs [0031], [0039], and [0100]).
It would have been prima facie obvious to provide the method of Zimmerman further comprising administering survivin peptide epitopes of Straten and the helper epitope of Sato because Straten teaches that the survivin peptides identical with the claimed peptides elicit both 
	It would have been prima facie obvious to provide the method of Zimmerman further comprising administering the helper epitope of Sato because Sato teaches that his helper epitopes aids in inducing anti-cancer immune responses against cancer antigens (see SEQ ID NO: 62 in Sato).
Regarding present claim 64. It would have been prima facie obvious to provide the method of Zimmerman further comprising administering survivin peptide epitopes of Straten and the helper epitope of Sato and the PolyI:C, DOPC or Montanide ISA 51VG of Mansour, because Mansour teaches that those adjuvants are beneficial in inducing antigen specific immune response.
It would have been prima facie obvious to provide the method of Zimmerman and to optimize the timing and frequency of vaccine administration because such optimization would have been within the skill of the ordinary artisan. 
Thus the present invention would have been prima facie obvious at the time the invention was made. 
Claims 18-20, and 22 are rejected under 35 U.S.C. 103(a) as being obvious over Zimmerman (US Patent US10,238,747) as applied to claim 1 and in view of Goldstein et al. (Toxicology and Applied Pharmacology, 2008, p. 30-32).
Zimmerman teaches a method of potentiating an immune response to antigen comprising administering influenza antigen in a depot-forming adjuvant such as a ISA51 VG oil 
Zimmerman does not teach administering an agent cyclophosphamide interfering with DNA replication.
Goldstein teaches apoptopic cell death induced by cyclophosphamide in human lymphoblastoid cells and teaches that cyclophosphamide is the most frequently used anticancer drug (see abstract and discussion).
It would have been prima facie obvious to provide the method of Zimmerman further comprising administering Goldstein’s cyclophosphamide that interferes with DNA replication because Goldstein teaches that cyclophosphamide is the most frequently used anticancer drug and teaches that cyclophosphamide induced cell death by interfering with DNA replication mechanism (see abstract, materials and methods and discussion).
Thus the present invention would have been prima facie obvious at the time the invention was made. 

Claims 30-31, 41, and 43-45 are rejected under 35 U.S.C. 103(a) as being obvious over Zimmerman (US Patent US10,238,747) in view of Straten (US Patent 7,892,559) and Sato et al. (US Patent 7,601,801) as applied to claim 1 and further in view of Davidsen et al. (US Patent 7,749,520).
Zimmerman teaches a method of potentiating an immune response to antigen comprising administering influenza antigen in a depot-forming adjuvant such as a ISA51 VG oil adjuvant and comprising subsequently administering (booster) an antigen without the depot 
Zimmerman does not teach SEQ ID NO: 2, 55, 58, 59 and 60.
Straten teaches MHC class I restricted epitopes of survivin identical with present SEQ ID NO: 2, 55, 58, 59 and 60 (see SEQ ID NO: 5, 36, 58, 14 and 18, respectively, in Straten). 
Davidsen teaches vaccine adjuvant that promotes a cell-mediated immune response such as dimethyldioctadecylammonium (DDA) which is a synthetic amphiphile comprising a hydrophilic positively charged dimethylammounium head-group and two long hydrophobic alkyl chains (see Examples 1-7). Davidsen teaches that amphiphile is inducing higher levels of TDB specific antibodies compared to another adjuvant (see Example 6).
It would have been prima facie obvious to provide the method of Zimmerman further comprising administering amphiphile because Davidsen teaches that amphiphile is inducing higher levels of TDB specific antibodies compared to another adjuvant in vaccinated subjects (see Example 6).
Thus the present invention would have been prima facie obvious at the time the invention was made. 
Response to Applicant’s arguments
Applicants’ arguments have been fully considered but fail to persuade. Applicant amended the claims to recite “wherein hydrophobic carrier is an oil or a mixture of oils”. Applicant argues that unexpectedly, as shown in the present application, subsequent administration of at least one dose of a non-depot-forming vaccine following at least one dose of a depot-forming vaccine maintains the immune response. This is demonstrated in Example 3 of the Application as published and shown in Figure 3. Mice in Group 2 were vaccinated twice with 
Applicant states that surprisingly, the response was equally maintained by boosting with a non-depot-forming vaccine according to the present invention (Figure 3, Group 3) compared to boosting with a depot- forming vaccine (Figure 3, Group 1). This equivalence was unexpected, because a non-depot forming vaccine itself was unable to generate an immune response (see, e.g., Figure 1 of the Application as published).
Applicant states that this equivalence is advantageous in view of the fact that by subsequently administering at least one dose of a non-depot-forming vaccine the present invention reduces problematic reactions at the vaccine site due to sustained antigen depot (see, e.g., J [0006], [0024]- [0026], and [0040] of the Application as published) while still effectively maintaining the immune response.

In response, Examiner notes that the newly cited reference by Zimmerman teaches a method of potentiating an immune response to antigen comprising administering influenza antigen in a depot-forming adjuvant such as a ISA51 VG oil adjuvant and comprising subsequently administering (booster) an antigen without the depot forming adjuvant (see column 1, lines 22-40, column 14, lines 45-62, Examples 1-2 and Figure 2). 
Examiner respectfully disagrees with Applicant that present Figure 3 shows evidence of unexpected results because Figure 3 does not show the level of immune response generated by 
Additionally, even if Figure 3 showed that booster immunization without depot forming adjuvant maintains the cell mediated immune responses as well as booster with depot forming adjuvants, this results would have been expected because it is the initial immunization that generates antigen specific immune responses.  Once the subject’s immune response has seen the antigen and generated an immune response against it, the skilled artisan would have reasoned that a booster dose without an adjuvant would maintain the antigen specific immune response.
For those reasons, Applicant’s arguments of unexpected results are not found persuasive. 

Contact Information	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648